Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 11-18, 21 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (Pub. No.: US 2014/0021633) filed in the IDS on 11/15/2021.
Re Claim 1, Lee, FIG. 1A teaches an integrated assembly comprising a conductive interconnect (50/40/32/34) extending upwardly from a conductive structure; the conductive interconnect including: 
a first conductive material (32, ¶ [0086]) configured as an upwardly-opening container shape; and 
a second conductive material (34, [0087]) within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another [0064] and differing from one another in average grain size, the second conductive material (34) having a smaller average grain size relative to an average grain size of the first conductive material (32, [0087]).

corresponding to a maximum width of the upwardly-opening container shape, and wherein the first conductive material (32) comprises from about 2% to about 90% of said horizontal width of the conductive interconnect.
Re Claim 6, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein the conductive interconnect (50/40/32/34) has a horizontal width along a cross-section corresponding to a maximum width of the upwardly-opening container shape, and wherein the first conductive material (32) comprises from about 2% to about 40% of said horizontal width of the conductive interconnect.
Re Claim 7, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein said same metal includes one or more of tungsten, cobalt and nickel [0064].
Re Claim 8, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein said same metal is tungsten [0064].
Re Claim 11, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein: 
the average grain size of the first conductive material is within a range of from about a thickness of the first conductive material to about 6x the thickness of the first conductive material [0028]; and 
the average grain size of the second conductive material is within a range of from about 0.1x a thickness of the second conductive material to about the thickness of the second conductive material [0027].
Re Claim 12, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein: the average grain size of the first conductive material is within a range of from about 30 
Re Claim 13, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein the first and second conductive materials differ from one another in contaminant concentration (Abstract).
Re Claim 14, Lee, FIG. 1A teaches the integrated assembly of claim 13 wherein the contaminant includes one or more of Si, B and halide [0066].
Re Claim 15, Lee, FIG. 1A teaches the integrated assembly of claim 13 wherein the contaminant includes F, and wherein the second conductive material has a higher concentration of the F than the first conductive material ([0065]-[0066]).
Re Claim 16, Lee, FIG. 1A teaches the integrated assembly of claim 15 wherein the concentration of the F within the second conductive material is at least about 10x that of the first conductive material ([0065]-[0067]).
Re Claim 17, Lee, FIG. 1A teaches the integrated assembly of claim 15 wherein the concentration of the F within the second conductive material is within a range of from about 10x that of the first conductive material to about 1000x that of the first conductive material ([0065]-[0067]).
Re Claim 18, Lee, FIG. 1A teaches the integrated assembly of claim 1 comprising an oxide-containing region between the first and second conductive materials ([0065]-[0066]).
Re Claim 21, Lee, FIG. 1A teaches the integrated assembly of claim 18 wherein the oxide-containing region comprises said same metal in combination with oxygen ([0009], note that first electrode is 32 and second electrode is 34).
Re Claim 32, Lee, FIG. 1A teaches an integrated assembly comprising a conductive interconnect (50/40/32/34) extending upwardly from a conductive structure; the conductive interconnect including: 
a first conductive material (32, ¶ [0086]) configured as a first upwardly-opening container shape; and 
a second conductive material (34, [0087]) configured as a second upwardly-opening container shape within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another [0064] and differing from one another in one or both of average grain size (32, [0087]) and contaminant concentration (“the impurity concentration in the second through electrode unit 34 may be several ten to several ten thousand times greater than that in the first through electrode unit 32”, [0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lei (Pub. No.: US 2012/0252207) filed in IDS dated on 11/15/2021.
	Re claim 2, Lee teaches all the limitation of claim 1.
Lee fails to teach the limitation of claim 2.
Lei teaches wherein the upwardly-opening container shape of the first conductive material is a first upwardly-opening container shape (210, FIG. 2J, ¶ [0026]); wherein the second conductive material is configured as a second upwardly-opening container shape (230); and wherein a third material (280) is within an interior region of the second upwardly-opening container shape.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the reliability of interconnects device, [0004]. 
Re Claim 3, in the combination, Lei, FIG. 2J teaches the integrated assembly of claim 2 comprising a first liner (240) between the first (210) and second conductive materials (230), and comprising a second liner (260) between the second (230) and third conductive materials (280).
Re Claim 4, in the combination, Lee, FIG. 1 and Lei, FIG. 2J differs from the invention by not showing wherein the third conductive material primarily comprises said same metal as the first and second conductive materials; and wherein the first and second liners comprise a composition comprising said same metal in combination with oxygen. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Claim(s) 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Lee differs from the claim invention by not disclosing wherein the oxide-containing region has a thickness of less than or equal to about 10 nm (claim 19).
wherein the oxide-containing region has a thickness within a range of from about 0.5 nm to about 10 nm (claim 20).
wherein the silicide-containing region has a thickness of less than or equal to about 10 nm (claim 22).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 1-8, 11-13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (Pub. No.: US 2020/0395304) in view of Lee.
Re Claim 1, CHEN, FIG. 10G teaches an integrated assembly comprising a conductive interconnect extending upwardly from a conductive structure; the conductive interconnect including: 
a first conductive material (1042, ¶ [0092]) configured as an upwardly-opening container shape; and 
a second conductive material (1044) within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another and differing from one another in one or both of average grain size (“Where the seed layer 1042 and subsequently plated interconnections 1044 are formed of the same conductive material, the seed layer 1042 and the interconnections 1044 may have different grain size”, ¶ [0092]).
CHEN fails to teach the second conductive material having a smaller average grain size relative to an average grain size of the first conductive material.
Lee, FIG. 1A teaches the second conductive material (34) having a smaller average grain size relative to an average grain size of the first conductive material (32, [0087]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the current density of the interconnects as taught by Lee, [0023]. 
Re Claim 2, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 wherein the upwardly-opening container shape of the first conductive material (1042) is a first upwardly-opening container shape; wherein the second conductive material (1044) is configured as a second upwardly-opening container shape; and wherein a third material (1244, [0097]) is within an interior region of the second upwardly-opening container shape.
Re Claim 3, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 2 comprising a first liner (1040) between the first (1042) and second (1044) conductive materials, and comprising a second liner (1240/1242, [0113]) between the second (1044) and third conductive materials (1244).
Re Claim 4, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 3 wherein the third conductive material (1244) primarily comprises said same metal as the first and second conductive materials; and wherein the first (1040) and second (1240) liners comprise a composition comprising said same metal in combination with oxygen [0091]/[0113].

    PNG
    media_image1.png
    507
    1202
    media_image1.png
    Greyscale

Re Claim 5, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 wherein the conductive interconnect has a horizontal width (1040/1042/1044/1240/1242/1244) along a cross-section corresponding to a maximum width of the upwardly-opening container shape, and wherein the first conductive material comprises from about 2% to about 90% of said horizontal width of the conductive interconnect (said horizontal width of [HWofInterC], FIG. 12H [as shown above]).
Re Claim 6, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 wherein the conductive interconnect (1040/1042/1044/1240/1242/1244) has a horizontal width along a cross-section corresponding to a maximum width of the upwardly-opening container shape, and wherein the first conductive material comprises from about 2% to about 40% of said horizontal width of the conductive interconnect (said horizontal width of [HWofInterC], FIG. 12H [as shown above]).
Re Claim 7, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 wherein said same metal includes one or more of tungsten, cobalt and nickel ¶ [0092].
Re Claim 8, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 wherein said same metal is tungsten ¶ [0092].
Re Claim 11, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 10 wherein: 
the average grain size of the first conductive material is within a range of from about a thickness of the first conductive material to about 6x the thickness of the first conductive material (1042); and 
the average grain size of the second conductive material is within a range of from about 0.1x a thickness of the second conductive material to about the thickness of the second conductive material (1044).
Re Claim 12, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 10 wherein: the average grain size of the first conductive material is within a range of from about 30 nm to about 200 nm (1042 with the grain size of the order of 20nm-100nm, [0092]); and the average grain size of the second conductive material is within a range of from about 5 nm to about 100 nm (1044 with the grain size of the order of 100nm-5µm, [0092]).
Re Claim 13, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 wherein the first (1042/1040) and second (1044) conductive materials differ from one another in contaminant concentration (by molybdenum, [0093]).
Re Claim 18, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 1 comprising an oxide-containing region (1040) between the first (1042) and second (1044) conductive materials.
Re Claim 19, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 18 wherein the oxide-containing region has a thickness of less than or equal to about 10 nm (“1040 has a thickness of between about 10 nm and about 300 nm”, ¶ [0091]).
Re Claim 20, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 18 wherein the oxide-containing region has a thickness within a range of from about 0.5 nm to about 10 nm (“1040 has a thickness of between about 10 nm and about 300 nm”, ¶ [0091]).
Re Claim 21, in the combination, CHEN, FIGS. 10G and 12H teaches the integrated assembly of claim 18 wherein the oxide-containing region comprises said same metal in combination with oxygen (1040/1240, [0091]/[0113]).
Claim(s) 25 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIDA (Pub. No.: US 2020/0194446) in view of CHEN and further in view of Lee.
Re Claim 25, NISHIDA teaches an integrated assembly, comprising: 
a memory stack (55, FIG. 35G, [0328]) level over a source level (110’, FIG. 41, ¶ [0218]); the memory stack level and source level being laterally subdivided amongst a memory region (100), a staircase region (300), an intermediate region, and a peripheral region (400); NAND memory cells being within the memory region; 
conductive structures (788/786/784/780/760) along the source level and within the memory region, the staircase region, the intermediate region and the peripheral region; the conductive structure within the memory region being a source structure; 
a logic circuitry (750) level under the source level (110’) and electrically coupled to one or more of the conductive structures.
NISHIDA fails to teach one or more conductive interconnects extending upwardly from at least one of the conductive structures; at least one of said one or more of the conductive interconnects including a first conductive material configured as an upwardly-opening container shape and including a second conductive material within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another and differing from one another in one or both of average grain size.
CHEN, FIG. 10G teaches one or more conductive interconnects extending upwardly from at least one of the conductive structures; at least one of said one or more of the conductive interconnects including a first conductive material configured as an upwardly-opening container shape (1042, ¶ [0092]) and including a second conductive material (1044) within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another and differing from one another in one or both of average grain size (“Where the seed layer 1042 and subsequently plated interconnections 1044 are formed of the same conductive material, the seed layer 1042 and the interconnections 1044 may have different grain size”, ¶ [0092]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing circuit density as taught by CHEN, [0003].
NISHIDA/CHEN fail to teach the second conductive material having a smaller average grain size relative to an average grain size of the first conductive material.
Lee, FIG. 1A teaches the second conductive material (34) having a smaller average grain size relative to an average grain size of the first conductive material (32, [0087]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the current density of the interconnects as taught by Lee, [0023]. 
Re Claim 28, in the combination, CHEN, FIG. 10G teaches the integrated assembly of claim 25 wherein the first (1042/1040) and second (1044) conductive materials differ from one another in contaminant concentration (by molybdenum adhesion layer 1040, [0093]).
Re Claim 29, in the combination, NISHIDA teaches the integrated assembly of claim 28 wherein the contaminant includes F (54, FIG. 14D, [0109]), 
CHEN and NISHIDA differs from the claim invention by not disclosing wherein the second conductive material has a higher concentration of the F than the first conductive material.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re Claim 30, in the combination, CHEN, FIG. 10G teaches the integrated assembly of claim 25 comprising an oxide-containing region (1040, [0091]) between the first (1042) and second conductive materials (1044).
Re Claim 31, in the combination of CHEN and NISHIDA teaches the integrated assembly of claim 25 comprising a silicide-containing region between the first and second conductive materials (because of NISHIDA teaches the metal silicide material 54, [0109] and CHEN teaches the metal-containing region (1040) between the two conductor 1042/1044).
Claim(s) 14-17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN/Lee in view of NISHIDA.
	Re claim 14, CHEN teaches all the limitation of claim 1/13; and a metal-containing region (1040) between the first (1042) and second conductive materials (1044).
CHEN fails to teach the limitation of claim 14; and a silicide-containing region.
NISHIDA teaches wherein the contaminant includes one or more of Si, B and halide (“the metallic fill material layer 46B can be deposited using a fluorine-containing precursor gas such as WF6”, FIG. 14D, [0172]) (claim 14);
wherein the contaminant includes F ¶ [0172] (claim 15);
a silicide-containing region (54, FIG. 14D, ¶ [0109]) (claim 22).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the connectivity of the interconnect structure by choosing variety materials which available as taught by NISHIDA. 
	In re claims 15, 16, 17 and 22, in the combination of CHEN and NISHIDA fail to teach wherein the second conductive material has a higher concentration of the F than the first conductive material (claim 15);
	wherein the concentration of the F within the second conductive material is at least about 10x that of the first conductive material (claim 16);
	wherein the concentration of the F within the second conductive material is within a range of from about 10x that of the first conductive material to about 1000x that of the first conductive material (claim 17);
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, after the combining of CHEN and NISHIDA would teach a silicide-containing region between the first and second conductive materials.
Re Claim 23, in the combination, CHEN, FIG. 10G teaches the integrated assembly of claim 22 wherein the silicide-containing region has a thickness of less than or equal to about 10 nm (“1040 has a thickness of between about 10 nm and about 300 nm”, ¶ [0091]).
Re Claim 24, in the combination of CHEN and NISHIDA teaches the integrated assembly of claim 22 wherein the silicide-containing region comprises said same metal in combination with silicon (1040).
Claim(s) 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIDA (Pub. No.: US 2020/0194446) in view of Lee.
Re Claim 25, NISHIDA teaches an integrated assembly, comprising: 
a memory stack (55, FIG. 35G, [0328]) level over a source level (110’, FIG. 41, ¶ [0218]); the memory stack level and source level being laterally subdivided amongst a memory region (100), a staircase region (300), an intermediate region, and a peripheral region (400); NAND memory cells being within the memory region; 
conductive structures (788/786/784/780/760) along the source level and within the memory region, the staircase region, the intermediate region and the peripheral region; the conductive structure within the memory region being a source structure; 
a logic circuitry (750) level under the source level (110’) and electrically coupled to one or more of the conductive structures.
NISHIDA fails to teach one or more conductive interconnects extending upwardly from at least one of the conductive structures; at least one of said one or more of the conductive interconnects including a first conductive material configured as an upwardly-opening container shape and including a second conductive material within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another and differing from one another in average grain size, the second conductive material having a smaller average grain size relative to the average grain size of the first conductive material.
Lee, FIG. 1A teaches one or more conductive interconnects (50/40/32/34) extending upwardly from at least one of the conductive structures; at least one of said one or more of the conductive interconnects including a first conductive material (32) configured as an upwardly-opening container shape and including a second conductive material (34) within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another [0064] and differing from one another in average grain size, the second conductive material (34) having a smaller average grain size relative to the average grain size of the first conductive material (32, [0087]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the current density of the interconnects as taught by Lee, [0023]. 
Re Claim 26, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 25 wherein said same metal is tungsten [0072].
Re Claim 28, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 25 wherein the first and second conductive materials differ from one another in contaminant concentration [0065].
Re Claim 29, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 28 wherein the contaminant includes F, and wherein the second conductive material has a higher concentration of the F than the first conductive material (halogen group element, [0009] and [0065]).
Response to Arguments
Applicant's arguments with respect to claims 1-8, 11-26 and 28-32 on the remarks filed on 01/18/11 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894